Case 2:20-cv-07151-AB-AS Document 1 Filed 08/10/20 Page 1 of 10 Page ID #:1



 1   WAJDA LAW GROUP, APC
     Nicholas M. Wajda (State Bar No. 259178)
 2   6167 Bristol Parkway
 3   Suite 200
     Culver City, California 90230
 4   Telephone: (310) 997-0471
     Facsimile: (866) 286-8433
 5   Email: nick@wajdalawgroup.com
     Attorney for Plaintiff
 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                             CENTRAL DISTRICT OF CALIFORNIA
10
                                                           Case No. 2:20-cv-07151
11
                                                           COMPLAINT FOR DAMAGES
12    DENISE MCPHERSON,
                                                              1. VIOLATION OF THE FAIR DEBT
13                      Plaintiff,
                                                                 COLLECTION PRACTICES ACT,
14           v.                                                  15 U.S.C. § 1692 ET SEQ.;

15                                                            2. THE TELEPHONE CONSUMER
                                                                 PROTECTION ACT, 47 U.S.C. §
16    SEQUIUM ASSET SOLUTIONS, LLC,                              227 ET SEQ.;
17                      Defendant.                            3. VIOLATION OF THE
18                                                               ROSENTHAL FAIR DEBT
                                                                 COLLECTION PRACTICES ACT,
19                                                               CAL. CODE §1788 ET SEQ.

20                                                         JURY TRIAL DEMANDED
21
           NOW COMES Denise McPherson (“Plaintiff”), by and through the undersigned attorney
22
     (“Wajda”), complaining of Sequium Asset Solutions, LLC (“Defendant”) as follows:
23
                                        NATURE OF THE ACTION
24
            1.     Plaintiff brings this action seeking redress for violations of the Fair Debt Collection
25

26   Practices Act (“FDCPA”) pursuant to 15 U.S.C. § 1692, the Telephone Consumer Protection Act

27   (“TCPA”) pursuant to 47 U.S.C. §227, and violations of the Rosenthal Fair Debt Collection
28
                                                       1
Case 2:20-cv-07151-AB-AS Document 1 Filed 08/10/20 Page 2 of 10 Page ID #:2



 1   Practices Act (“RDFCPA”) pursuant to Cal. Civ. Code §1788.
 2          2.      Subject matter jurisdiction is conferred upon this Court by the FDCPA, TCPA, and
 3
     28 U.S.C. §§1331 and 1337, as the action arises under the laws of the United States. Supplemental
 4
     jurisdiction exists for the state law claim pursuant to 28 U.S.C. §1367.
 5
            3.      Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Plaintiff resides in
 6

 7   the Central District of California, and Defendant conducts business in the Central District of

 8   California and maintains significant business contacts in the Central District of California.

 9                                                 PARTIES
10
            4.      Plaintiff is a natural person over 18-years-of-age who, at all times relevant, resided
11
     in the Southern District of California.
12
            5.      Defendant is a debt collection agency with its principal place of business located
13
     at 1130 Northchase Parkway SE, Suite 150, Marietta, Georgia 30067. Defendant’s principal
14

15   business operation is collecting defaulted debts on behalf of others. Defendant acted through its

16   agents, employees, officers, members, directors, heirs, successors, assigns, principals, trustees,
17   sureties, subrogees, representatives and insurers at all times relevant to the instant action.
18
                                  FACTS SUPPORTING CAUSES OF ACTION
19
            6.      In or around 2018, Defendant began placing collection calls to Plaintiff’s cellular
20
     phone number (415) XXX-6236.
21

22          7.      At all times relevant to this instant action, Plaintiff was the sole owner, possessor,

23   and operator of the cellular phone number ending in 6236.

24          8.      Plaintiff was perplexed why Defendant was calling her because the alleged debt
25   Defendant was attempting to collect did not belong to her, and Plaintiff never provided her
26
     telephone number to Defendant.
27

28
                                                         2
Case 2:20-cv-07151-AB-AS Document 1 Filed 08/10/20 Page 3 of 10 Page ID #:3



 1            9.    Plaintiff has answered several calls from Defendant since 2018 and demanded to
 2   be placed on a do not call list, as the debt does not belong to her.
 3
              10.   On or around April 22, 2020, Plaintiff again answered a call from Defendant.
 4
     Defendant’s representative asked for Plaintiff’s name. When Plaintiff said “Denise,” Defendant’s
 5
     representative acknowledged that she was the wrong party.
 6

 7            11.   During the call, Plaintiff told Defendant’s representative to again place her on a do

 8   not call list or she would be suing Defendant for harassment.

 9            12.   On April 23, 2020, Defendant placed another phone call to Plaintiff’s cellular
10
     phone number, despite know that Plaintiff was not the party it was attempting to contact.
11
              13.   The same day, Plaintiff returned Defendant’s call, reiterated that she is not the
12
     owner of the debt, and requested to speak with a supervisor.
13
              14.   Plaintiff was placed on an extensive hold before the representative returned and
14

15   stated that due to the COVID-19 pandemic, a supervisor was unable speak with her.

16            15.   Frustrated by lack of assistance, Plaintiff again informed Defendant that she would
17   pursue legal action if Defendant continued to place calls to Plaintiff’s cellular phone.
18
              16.   During the phone calls Plaintiff answered, Plaintiff was greeted by a noticeable
19
     period of “dead air” while Defendant’s telephone system attempted to connect Plaintiff to a live
20
     agent.
21

22            17.   Specifically, there would be an approximate 3 second pause between the time

23   Plaintiff said “hello,” and the time that a live agent introduced them self as a representative of

24   Defendant attempting to collect on the subject debt.
25            18.   Failing to acquiesce to Plaintiff’s demands that it stop calling her cellular phone,
26
     Defendant continued to call Plaintiff without her consent numerous times between 2018 and the
27
     present day.
28
                                                         3
Case 2:20-cv-07151-AB-AS Document 1 Filed 08/10/20 Page 4 of 10 Page ID #:4



 1             19.      Defendant mainly used the phone numbers (415) 422-9473, (415) 422-9421, and
 2   (415) 422-9526 to place harassing phone calls to Plaintiff’s cellular phone, but upon information
 3
     and belief, it may have used other phone numbers to contact Plaintiff.
 4
               20.      Defendant intentionally harassed and abused Plaintiff on numerous occasions by
 5
     calling with such frequency as can be reasonably expected to harass.
 6

 7                                                  DAMAGES

 8             21.      Defendant’s wanton and malicious conduct has severely impacted Plaintiff’s daily

 9   life and general well-being.
10
               22.      Defendant’s phone harassment campaign and illegal collection activates have
11
     caused Plaintiff actual harm, including but not limited to, invasion of privacy, nuisance, emotional
12
     distress and anguish, intrusion upon and occupation of Plaintiff’s telephone capacity, wasting
13
     Plaintiff’s time, aggravation that accompanies unsolicited telephone calls, emotional distress,
14

15   mental anguish, anxiety, loss of concentration, and diminished value and utility of telephone

16   equipment.
17             23.      Plaintiff has expended time and incurred costs consulting with her attorney as a
18
     result of Defendant’s unfair, deceptive, and misleading actions.
19
               24.      In addition, each time Defendant placed a telephone call to Plaintiff, Defendant
20
     occupied Plaintiff’s telephone number such that Plaintiff was unable to receive other phone calls.
21

22             25.      Concerned about the violations of her rights and invasion of her privacy, Plaintiff

23   was forced to seek the assistance of counsel to file this action to compel Defendant to cease its

24   unlawful conduct.
25                   COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
26
               26.      Plaintiff restates and realleges paragraphs 1 through 25 as though fully set forth
27
     herein.
28
                                                          4
Case 2:20-cv-07151-AB-AS Document 1 Filed 08/10/20 Page 5 of 10 Page ID #:5



 1          27.     Plaintiff is a “consumer” as defined by FDCPA §1692a(3).
 2          28.     Defendant is a “debt collector” as defined by §1692a(6) because its primary
 3
     business is the collection of delinquent debts and it regularly collects debts and uses the mail
 4
     and/or the telephones to collect delinquent accounts allegedly owed to a third party.
 5
            29.     Moreover, Defendant is a “debt collector” because it acquired rights to the alleged
 6

 7   debt after it was in default. 15 U.S.C. §1692a(6).

 8          30.     The alleged debt which Defendant is attempting to collect upon is a “debt” as

 9   defined by FDCPA §1692a(5) as it arises out of a transaction due or asserted to be owed or due to
10
     another for personal, family, or household purposes.
11
            31.     Defendant used the phone to attempt to collect the subject debt and, as such,
12
     engaged in “communications” as defined in FDCPA §1692a(2).
13
            32.     Defendant’s communications to Plaintiff were made in connection with the
14

15   collection of the subject debt.

16          33.     Defendant violated 15 U.S.C. §§1692c(a)(1), d, d(5), e, e(10), and f through its
17   unlawful debt collection practices.
18
            a. Violations of FDCPA § 1692c
19
            34.     Defendant violated §1692c(a)(1) when it continuously called Plaintiff after being
20
     notified to stop on numerous occasions. This repeated behavior of continuously and systematically
21

22   calling Plaintiff’s cellular phone after she demanded that it cease contacting her was harassing and

23   abusive. Even after being told to stop contacting her and the alleged debt did not belong to her,

24   Defendant continued its onslaught of phone calls with the specific goal of oppressing and abusing
25   Plaintiff into paying a debt that she did not legally owe as it belongs to another individual.
26
            35.     Moreover, Defendant was repeatedly notified by Plaintiff that she is not the
27
     individual it was looking for and that its calls were not welcomed. As such, Defendant knew that
28
                                                          5
Case 2:20-cv-07151-AB-AS Document 1 Filed 08/10/20 Page 6 of 10 Page ID #:6



 1   its conduct was inconvenient, unwanted, and distressing to her.
 2          b. Violations of FDCPA § 1692d
 3
            36.     Defendant violated §1692d by engaging in abusive, harassing, and oppressive
 4
     conduct by relentlessly calling Plaintiff’s cellular phone seeking payment on the alleged debt that
 5
     did not belong to her. Moreover, Defendant continued placing relentless calls after Plaintiff put
 6

 7   Defendant on notice that she wanted the calls to cease.

 8          37.     Defendant violated §1692d(5) by causing Plaintiff’s cellular phone to ring

 9   repeatedly and continuously in an attempt to engage Plaintiff in conversations regarding the
10
     collection of the alleged debt with the intent to annoy, abuse, or harass Plaintiff. Furthermore,
11
     Defendant continued to place these calls after Plaintiff informed Defendant its calls were no longer
12
     welcome. Specifically, Defendant placed or caused to be placed numerous harassing phone calls
13
     to Plaintiff’s cellular telephone from 2018 through the present day.
14

15          c. Violations of FDCPA §1692e

16          38.     Defendant violated §1692e and e(10) when it used deceptive means to collect and/or
17   attempt to collect the alleged debt. Defendant repeatedly contacted the wrong party seeking to
18
     collect upon a debt not owed by Plaintiff. Even after being asked to stop, Defendant continued its
19
     harassing behavior by calling Plaintiff numerous times in a deceptive attempt to force him to answer
20
     its calls and ultimately make a payment, even though the debt did not belong to her.
21

22          d. Violations of FDCPA §1692f

23          39.     Defendant violated §1692f and f(1) when it unfairly and unconscionably attempted

24    to collect a debt by continuously calling Plaintiff to collect upon a debt that did not belong to her.
25    Defendant repeatedly attempted to dragoon Plaintiff into making a payment that she did not legally
26
      owe. By placing voluminous phone calls after becoming privy to the fact that it is contacting the
27

28
                                                        6
Case 2:20-cv-07151-AB-AS Document 1 Filed 08/10/20 Page 7 of 10 Page ID #:7



 1    wrong person is unfair and unconscionable behavior. These means employed by Defendant only
 2    served to worry and confuse Plaintiff.
 3
            40.      As an experienced debt collector, Defendant knew or should have known the
 4
      ramifications of collecting on a debt through incessant harassing phone calls to the phones of
 5
      consumers that do not legally owe such debt.
 6

 7          41.      Upon information and belief, Defendant systematically attempts to collect debts

 8   through harassing conduct and has no procedures in place to assure compliance with the FDCPA.

 9          42.      As stated above, Plaintiff was severely harmed by Defendant’s conduct.
10
     WHEREFORE, Plaintiff, DENISE MCPHERSON respectfully requests that this Honorable
11   Court:
            a. Declare that the practices complained of herein are unlawful and violate the
12
                  aforementioned statute;
13
            b. Award Plaintiff statutory and actual damages, in an amount to be determined at trial, for
14                the underlying FDCPA violations;
15          c. Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
16                §1692k; and

17          d. Award any other relief as the Honorable Court deems just and proper.

18                 COUNT II – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION

19          43.      Plaintiff restates and realleges paragraphs 1 through 42 as though fully set forth

20    herein.
21          44.      Defendant repeatedly sent or caused to be sent frequent non-emergency calls,
22
     including but not limited to the calls referenced above, to Plaintiff’s cellular telephone number
23
     using an automatic telephone dialing system (“ATDS”) without Plaintiff’s consent in violation of
24
     47 U.S.C. §227 (b)(1)(A)(iii).
25

26          45.      The TCPA defines ATDS as “equipment which has the capacity…to store or

27   produce telephone numbers to be called, using a random or sequential number generator; and to

28   dial such numbers.” 47 U.S.C. §227(a)(1).
                                                       7
Case 2:20-cv-07151-AB-AS Document 1 Filed 08/10/20 Page 8 of 10 Page ID #:8



 1          46.        Upon information and belief, based on Defendant’s lack of prompt human response
 2   during the phone calls in which Plaintiff answered, Defendant used an ATDS to place calls to
 3
     Plaintiff’s cellular telephone.
 4
            47.        Upon information and belief, the ATDS employed by Defendant transfers the call
 5
     to a live agent once a human voice is detected, thus resulting in a pause after the called party
 6

 7   speaks into the phone.

 8          48.        Upon information and belief, Defendant’s phone system stores telephone numbers

 9   to be called, using a random or sequential number generator, which it used to call Plaintiff on her
10
     cellular phone.
11
            49.        Defendant violated the TCPA by placing numerous phone calls to Plaintiff’s
12
     cellular phone between 2018 and the present day, after being told to cease calling, using an ADTS
13
     without her consent.
14

15          50.        As pled above, Plaintiff was severely harmed by Defendant’s collection calls to her

16   cellular phone.
17          51.        Upon information and belief, Defendant has no system in place to document and
18
     archive whether it has consent to continue to contact consumers on their cellular phones.
19
            52.        Upon information and belief, Defendant knew their collection practices were in
20
     violation of the TCPA, yet continued to employ them to increase profits at Plaintiff’s expense.
21

22          53.        Defendant, through its agents, representatives, subsidiaries, third party contractors,

23   and/or employees acting within the scope of their authority acted intentionally in violation of 47

24   U.S.C. §227(b)(1)(A)(iii).
25          54.        Pursuant to 47 U.S.C. 227(b)(3)(B), Defendant is liable to Plaintiff for a minimum
26
     of $500 per phone call. Moreover, pursuant to 47 U.S.C. §227(b)(3)(C), Defendant’s willful and
27
     knowing violations of the TCPA triggers this Honorable Court’s discretion to triple the damages
28
                                                           8
Case 2:20-cv-07151-AB-AS Document 1 Filed 08/10/20 Page 9 of 10 Page ID #:9



 1   to which Plaintiff is otherwise entitled to under 47 U.S.C. §227(b)(3)(C).
 2   WHEREFORE, Plaintiff, DENISE MCPHERSON, respectfully prays this Honorable Court for
 3
     the following relief:
 4
                a. Declare Defendant’s phone calls to Plaintiff to be in violation of the TCPA;
 5
                b. Award Plaintiff damages of at least $500 per phone call and treble damages pursuant
 6                   to 47 U.S.C. §227(b)(3)(B)&(C);
 7              c. Enjoining Defendant from further contacting Plaintiff; and
 8              d. Awarding any other relief as this Honorable Court deems just and appropriate.

 9              COUNT III – VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION ACT

10             55.     Plaintiff restates and realleges paragraphs 1 through 54 as though fully set forth

11   herein.
12
               56.     Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).
13
               57.     The alleged subject debt is a “debt” and “consumer debt” as defined by Cal. Civ.
14
     Code § 1788.2(d) and (f).
15
               58.     Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
16

17              a. Violations of RFDCPA § 1788.11(e)

18             59.     The RFDCPA, pursuant to Cal. Civ. Code § 1788.11(e), states that a debt collector
19   may not communicate “by telephone or in person, with the debtor with such frequency as to be
20
     unreasonable and to constitute a harassment to the debtor under the circumstances.”
21
               60.     Defendant violated the RFDCPA when it continuously called Plaintiff’s cellular
22
     phone after she informed them she wanted the calls to cease. This repeated behavior of
23

24   systematically calling Plaintiff’s phone despite her demands was oppressive, harassing, and

25   abusive. The repeated contacts were made with the hope that Plaintiff would make a payment,

26   even though the alleged debt did not belong to her. The frequency and volume of calls shows that
27   Defendant willfully ignored Plaintiff’s pleas with the intent of annoying and harassing her.
28
                                                         9
Case 2:20-cv-07151-AB-AS Document 1 Filed 08/10/20 Page 10 of 10 Page ID #:10



 1            61.     Upon being told to stop contacting Plaintiff, Defendant had ample reason to be
 2   aware that it should cease its harassing campaign of collection phone calls. Nevertheless,
 3
     Defendant consciously chose to continue placing phone calls to Plaintiff’s cellular telephone.
 4
     WHEREFORE, Plaintiff, DENISE MCPHERSON, respectfully requests that this Honorable
 5
     Court:
 6             a. Declare that the practices complained of herein are unlawful and violate the
 7                  aforementioned statute;
 8             b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);

 9             c. Award Plaintiff statutory damages up to $1,000.00, pursuant to Cal. Civ. Code §
                    1788.30(b);
10
               d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal. Civ.
11
                    Code § 1788.30(c); and
12
               e. Award any other relief as this Honorable Court deems just and proper.
13

14   Plaintiff demands trial by jury.
15   Date: August 8, 2020                                  Respectfully submitted,
16
                                                           By: /s/ Nicholas M. Wajda
17                                                         Nicholas M. Wajda (State Bar No. 259178)
                                                           WAJDA LAW GROUP, APC
18                                                         3111 Camino Del Rio North, Suite 400
                                                           San Diego, California 92108
19                                                         Telephone: (310) 997-0471
20                                                         Facsimile: (866) 286-8433
                                                           Email: nick@wajdalawgroup.com
21                                                         Attorney for Plaintiff

22

23

24

25

26

27

28
                                                      10
